t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s department of the treasury internal_revenue_service washington d c date this is in reference to your letter dated date requesting information d i v i s i o n number info release date se t eo ra t uil dear about benefits provided by a collectively bargained multi-employer welfare_benefit_plan funded by a voluntary employees’ beneficiary association veba described in sec_501 of the internal_revenue_code benefits to the members of such association or their dependents or designated beneficiaries under the applicable income_tax regulations the term other_benefits includes benefits similar to life sick or accident benefits if dependents or earning power the manner permitted by paragraph et seq of sec_302 of the labor management relations act lmra significant benefits allowed under the lmra that are not permissible for non-collectively bargained plans include the provision of educational benefits to members’ dependents and personal legal services benefits for collectively bargained plans specifically dependent burial expenses holiday pay legal services reimbursement of expenses for education and training severance_pay and vacation pay vebas are associations providing for the payment of life sick accident or other it is intended to safeguard or improve the health of a member of a member’s for collectively bargained plans other_benefits include any benefit provided in the benefits enumerated in the final paragraph of your letter are all permitted it protects against a contingenc y that interrupts or impairs a member’s we trust this information will be of assistance to you sincerely robert c harper jr manager exempt_organizations technical group
